Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 12/19/2021.
Claim 1 is currently amended.
Claims 2-7 were previously presented.
Claim 8 is newly added.
Therefore, claims 1-8 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-8 are directed to a system, a method which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…at least an enterprise and one third-party source of data regarding vehicles, drivers, policies and policy coverages; validate vehicles acquired; store data about the vehicles, drivers, policies, and policy coverages; display information and status about the data; update coverage on a vehicle and to provide a coverage certificate”.  These recited limitations, as drafted, is a process that, under its 
	This judicial exception is not integrated into a practical application because the claim includes the additional elements of a centralized management system, a processing engine/database, an import/export engine, a Vehicle Identification Number (VIN) decoding system, a dashboard and a certificate engine to perform all the steps of the claim.  
The centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard and the certificate engine are recited at a high-level of generality to perform the functions of “validate vehicles data; store data; display information and status about the data, update coverage and to provide a coverage certificate”, such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard and the certificate engine to perform the functions of “validate vehicles data; store data; display information and status about the data, update coverage and to provide a coverage certificate”, above amounts to mere 
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 2-7, these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…wherein the data comprises vehicles, vehicle identification numbers (VIN), drivers, vehicle transactions, active insurance policies, expiring insurance policies, premiums, and lienholders; generating, granting, and delivering vehicle insurance certificates, based on one or more of values, owner, lienholder and type, including physical damage (PD), non-trucking (NT), and occupational accident (OA) 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of an import/export engine, a system database of a management system, the transportation management systems, the agency management systems, a reporting engine, a certificate engine, a VIN decoder/analyzer and a single consolidated system to perform all the steps of the claim.  The import/export engine, the system database of the management system, the transportation management systems, the agency management systems, the reporting engine, the certificate engine, the VIN decoder/analyzer and the single consolidated system are recited at a high-level of generality to perform the functions of “import data, obtain data, integrate the systems, generating custom reports, generating, granting, and delivering vehicle insurance certificates, determine accuracy of VINs including checking accuracy of VIN format, duplicate VINs, and vehicle description associated with a VIN, and providing automatic tracking and managing of insurance coverage”, such that it amounts no more than mere instructions to apply the exception using the generic computer components.  The custom reports are also stated at a high-level of generality that comprising color-coded and icon-based grid of unit coverages that present enterprise status at glance.  Accordingly, these additional elements do not integrate the abstract idea into a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of The import/export engine, the system database of the management system, the transportation management systems, the agency management systems, the reporting engine, the certificate engine, the VIN decoder/analyzer and the single consolidated system to perform the functions of “import data, obtain data, integrate the systems, generating custom reports comprising color-coded and icon-based grid of unit coverages that present enterprise status, generating, granting, and delivering vehicle insurance certificates, determine accuracy of VINs, and providing automatic tracking and managing of insurance coverage”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance

Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-8 in view of Alice have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive.
Argument: Applicant argued that: “…Claim 1 does not contain an Abstract Idea under Prong One and recites additional elements of a practical application…Claim 1 includes non-economic elements of an import/export engine, VIN decoder/analyzer, processing engine database, and certificate engine. These elements are novel and unique and impose meaningful limits on the alleged abstract idea…” (Please see the remarks on pages 5-6).
Answer: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “…at least an enterprise and one third-party source of data regarding vehicles, drivers, policies and policy coverages; validate vehicles acquired; store data about the vehicles, drivers, policies, and policy coverages; display information and status about the data; update coverage on a vehicle and to provide a coverage certificate”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance; validating, storing, displaying, providing a coverage certificate and managing insurance coverage data for an enterprise) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers concepts of commercial or legal interactions but for the recitation of generic computer components, then it falls within the See 2019 Revised Guidance, 84 Fed. Reg. at 52-54).
	This judicial exception is not integrated into a practical application because the claim includes the additional elements of a centralized management system, a processing engine/database, an import/export engine, a Vehicle Identification Number (VIN) decoding system, a dashboard and a certificate engine to perform all the steps of the claim.  
The centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard and the certificate engine are recited at a high-level of generality to perform the functions of “validate vehicles data; store data; display information and status about the data, update coverage and to provide a coverage certificate”, such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: 
“…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “at least an enterprise and one third-determine whether the identified limitation(s) “at least an enterprise and one third-party source of data regarding vehicles, drivers, policies and policy coverages; validate vehicles acquired; store data about the vehicles, drivers, policies, and policy coverages; display information and status about the data; update coverage on a vehicle and to provide a coverage certificate” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including insurance)” (Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea); processing insurance claims for a covered loss or policy event under an insurance policy (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc. 728 F.3d 1336, 1338-39 (Fed. Cir. 2013)).  Therefore, the claim recites an abstract idea.
In addition, the Office also would like to point out to the Applicant that the "novelty" (“these elements are novel and unique”, please see the remarks on pages 5-6) in the abstract idea does not satisfy Prong II of the Alice's analysis. Please see Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014).
Furthermore, the import/export engine, the VIN decoder/analyzer, the processing engine database, and the certificate engine perform the functions of “validate vehicles data; store data; display information and status about the data, update coverage and to provide a coverage certificate”, which view the claim as a whole, the additional limitations of the claim amounts to mere instructions to apply the exception using the generic computer components.  The 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694